Case: 3:19-cr-00133-TMR Doc #: 2 Filed: 08/12/20 Page: 1 of 1 PAGEID #: 19

IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

VS Case No. 3:19CR133

)
)
)
)
)

Eric Young Sr.
ORDER TERMINATING SUPERVISED RELEASE

On July 26, 2019, the above named commenced his three (3) year term of supervised release.
Based on the recommendation of the U.S. Probation Officer and for good cause shown, it is

hereby ordered that the term of supervised release be terminated.

Yj
ff

owl — es

} ~
The/Honorable Thomas M. Rose
United States District Judge

Q
Pd {el rd

 

v

Date

 
